Case 1:16-cr-00184-TWP-DML Document 127 Filed 01/06/21 Page 1 of 2 PageID #: 366




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
                                 Plaintiff,              )
                                                         )
                            v.                           )     No. 1:16-cr-00184-TWP-DML
                                                         )
 KYREE BRICE HARRIS,                                     ) -01
                                                         )
                                 Defendant.              )

                    ORDER ADOPTING REPORT AND RECOMMENDATION


         On January 5, 2021, the Magistrate Judge submitted her Report and Recommendation regarding

 the United States Probation Office's Petition for Warrant or Summons for Offender Under Supervision

 (Dkt. 108) and the United States Probation Office's Supplemental Petition for Warrant or Summons for

 Offender Under Supervision (Dkt. 119). The parties waived the fourteen-day period to object to the Report

 and Recommendation. The Court, having considered the Magistrate Judge's Report and Recommendation,

 hereby adopts the Magistrate Judge's Report and Recommendation.


         IT IS SO ORDERED.

        Date:    1/6/2021
Case 1:16-cr-00184-TWP-DML Document 127 Filed 01/06/21 Page 2 of 2 PageID #: 367




 Distribution:

 Dominic David Martin
 INDIANA FEDERAL COMMUNITY DEFENDERS
 dominic_d_martin@fd.org

 Jeffrey D. Preston
 UNITED STATES ATTORNEY'S OFFICE
 jeffrey.preston@usdoj.gov
